Under a written contract, dated July 2, 1931, the defendant, L. Romano Engineering Corporation, *Page 119 
purchased from Howard-Cooper Corporation a Ryan Dual Blade Patrol Grader at the agreed price of $3,017.50. On August 31, 1931, defendant paid $1,508.75 on account of the purchase price. Defendant having failed to pay the balance, Howard-Cooper Corporation assigned the account to plaintiff, who brought this action on the contract to recover the balance due. The defendant answered, admitting the contract and balance due, as alleged in the complaint, and, by way of affirmative defense and set-off, alleged that it was induced to enter into the contract by reason of certain "representations, guarantees and warranties" made by the agent of Howard-Cooper Corporation at and prior to the time the written contract was executed.
The gist of the alleged representations, guarantees and warranties is that defendant described to the agent the character of the soil and conditions under which it would be necessary to operate the grader; that the agent assured defendant that the grader was adapted to the conditions described, and would perform the work for which defendant intended to use it; that the grader was not adapted to the character of work and conditions described, and failed to perform the work for which defendant intended to use it.
The trial court declined to admit evidence in support of the affirmative defense. From judgment in favor of plaintiff for the balance of the purchase price, defendant appeals. All assignments of error are predicated on the exclusion of evidence in support of the affirmative defense.
[1] To begin with, it must be borne in mind that Howard-Cooper Corporation was merely a dealer — not the manufacturer of the grader. The appellant did not purchase a certain definite machine designed for its particular work, but a stock grader of a known and described kind. Under such circumstances, there *Page 120 
can be no implied warranty of fitness for the purpose designed, even though the buyer may have made known to the seller the intended use. Rem. Rev. Stat., § 5836-15, subd. 4; Hoyt v.Hainsworth Motor Co., 112 Wn. 440, 192 P. 918; Long v. FiveHundred Co., 123 Wn. 347, 212 P. 559; Reynolds v. GeneralElectric Co., 141 Fed. 551.
[2] The written contract contained the following stipulation:
"It is understood that this contract embodies the entire agreement between the parties and that there are no verbal understandings or agreements other than as expressed herein."
We have uniformly held that, under such a provision, evidence of express oral warranties is inadmissible. Eilers Music Housev. Oriental Co., 69 Wn. 618, 125 P. 1023; Winton MotorCarriage Co. v. Bloomberg, 84 Wn. 451, 147 P. 21; WesternFarquhar Machinery Co. v. Pierce, 108 Wn. 621, 185 P. 570.
So it is quite clear that evidence in support of the allegations of the affirmative defense was inadmissible on the theory of warranty — either implied or express.
[3] But appellant contends that the representations alleged amount to fraud. It will be conceded, of course, that one cannot stipulate against an action for deceit when he perpetrates a fraud inducing the contract. But what is fraud? This court has been reluctant to circumscribe it by definition. Knutsen v.Alitak Fish Co., 176 Wn. 169, 28 P.2d 334; AmericanSavings Bank  Trust Co. v. Bremerton Gas Co., 99 Wn. 18,168 P. 775. We have, however, along with all other courts, recognized certain essential elements that enter into its composition. These are: (1) A representation of an existing fact; (2) its materiality; (3) its falsity; (4) the speaker's knowledge of its *Page 121 
falsity or ignorance of its truth; (5) his intent that it should be acted on by the person to whom it is made; (6) ignorance of its falsity on the part of the person to whom it is made; (7) the latter's reliance on the truth of the representation; (8) his right to rely upon it; (9) his consequent damage. 26 C.J., p. 1062, §§ 6 and 7; Grant v. Huschke, 74 Wn. 257, 133 P. 447;Raser v. Moomaw, 78 Wn. 653, 139 P. 622, 51 L.R.A. (N.S.) 707; Hamilton v. Mihills, 92 Wn. 675, 159 P. 887.
It is quite obvious, we think, that several of these elements are lacking in the representations relied upon in the instant case. We shall discuss, however, only the first — the basic element of an action for deceit. The representation must relate to an existing fact. Speaking of this point, in Tacoma v. TacomaLight  Water Co., 16 Wn. 288, 305, 47 P. 738, we said:
"It [the representation] did not relate to a past transaction
nor was it the statement of an existing fact. It was a mere estimate of what they would do in the future, and fraud cannot be predicated upon it."
See, also, Stewart v. Larkin, 74 Wn. 681, 134 P. 186, L.R.A. 1916B, 1069.
Measured by this standard, the representations relied upon by appellant cannot form the basis of an action for deceit. They are expressions of opinion about something to take place in the future, namely, what the grader would do under certain conditions. They relate neither to a past transaction nor to an existing fact.
Appellant cites many cases from this and other jurisdictions which it deems support its contention that the representations set up in the affirmative defense amount to fraud. We think that only one bears sufficiently close analogy to the case at bar to require *Page 122 
comment. Weller v. Advance-Rumely Thresher Co., 160 Wn. 510,295 P. 482. In that case, the allegations of the complaint were
"That the agent was experienced in the use of harvesting machines, and had harvested grain on the lands belonging to Weller, and on which he knew the harvester being purchased was to be used, upon which the crop was growing at that time, and that the agent represented that the combine harvester in question was appropriate for, and the kind to be used to cut, the grain on plaintiff's lands; that the statement was false, in that the machine was not fitted for land such as the plaintiff had; that the agent made the false representation for the purpose of deceiving the plaintiff."
The court there held that, in view of the salesman's special and peculiar knowledge of the land upon which, and the conditions under which, the thresher was to be operated, his statements amounted to representations of fact. In the instant case, however, there is neither allegation nor offer of proof of such special and peculiar knowledge on the part of the vendor's agent. On the contrary, it is clear from the evidence that the agent had no such knowledge. The grader was to be used on roads in the Cascade mountains, in Skagit and Whatcom counties. The contract was executed in Seattle. It is not suggested that, at any time prior thereto, any agent or employee of the vendor was ever closer than that to the location of the work. Again, in the cited case, the seller was a manufacturer; in the instant case, the seller was merely a dealer. We fail to see how, under the circumstances of the instant case, the alleged representation can be regarded in any light other than as "dealer's talk," or, at most, as verbal warranties.
Only by greatly extending the doctrine of Weller v. AdvanceRumely Thresher Co., supra, could the allegations *Page 123 
set up in appellant's affirmative defense be held to amount to fraud. The trial court was correct in excluding evidence in support thereof.
Judgment affirmed.
MAIN, STEINERT, MILLARD, and GERAGHTY, JJ., concur.